Citation Nr: 0909417	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postural back strain, with degenerative disc disease and 
degenerative joint disease prior to June 2, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
postural back strain, with degenerative disc disease and 
degenerative joint disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1954 to July 1965, 
from September 1964 to September 1967 and from August 1969 to 
August 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

While on appeal from the rating decision in March 2005, the 
RO, in a June 2006 rating decision, granted an increased 
rating for the Veteran's back disorder, from 10 percent to 20 
percent from June 2006.  However, because this is only a 
partial grant of the benefit sought on appeal for this claim 
the matter remains before the Board. 


FINDINGS OF FACT

1. Prior to June 2, 2006, the back disorder was manifest by a 
loss of normal lordosis.

2.  The Veteran's service-connected back disorder is 
manifested by pain, tenderness and limited range of motion, 
but not to the extent that flexion of the thoracolumbar spine 
was limited to 30 degrees or less; there is also no diagnosis 
of any ankylosis and no evidence of any incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  Prior to June 2, 2006, postural back strain, with 
degenerative disc disease and degenerative joint disease was 
20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for a back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2002, 
October 2004, March 2006, June 2006 and August 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the Sanders case, the United States Court of Appeals for 
the Federal Circuit held that any errors by VA in providing 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Instead, the federal circuit held in 
Sanders that all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicator section 5103(a) 
notice error non-prejudicial.  Id.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
Veteran was advised of the relevant regulations by the 
February 2006 Statement of the Case.  He did not ask that 
further guidance be provided, and, being represented, has had 
access to information regard the VA rating system.  Thus any 
deficiencies under Vazquez-Flores must be considered harmless 
error.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  VA examinations have been conducted.  The 
examinations considered the appellant's complaints and 
contained adequate findings for appellate review.  Although 
the AOJ scheduled another examination and the appellant did 
not appear, such examination was not needed:  the file 
already contained timely and adequate information.  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

In a March 1978 rating decision, the RO granted service 
connection for postural back pain, characterized as 
lumbosacral pain and assigned a 10 percent disability rating.  
This rating was continued in rating decisions.  In a June 
2006 rating decision the RO increased that 10 percent rating 
to 20 percent based on a VA examination in June 2006.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

During a January 2005 examination, the veteran complained of 
progressive pain, increased with activity.  He reported that 
pain radiated to the lower extremities.  On examination, 
there was loss of the normal curvature.  There was no 
evidence of dysfunction of the limbs, atrophy or 
fasciculation.  Flexion was from 0-90 degrees; extension was 
from 0-30 degrees; lateral flexion was 30 degrees in each 
direction and rotation was 30 degrees in each direction.  The 
neurologic examination was normal.

The evidence of record consists of several VA examinations 
and treatment reports.  As mentioned above, in June 2006 the 
Veteran was afforded a VA spinal examination.  The claims 
file was reviewed in conjunction with the examination.  The 
Veteran was shown to have forward flexion to 70 degrees.  
Extension was 5 degrees with pain throughout.  Bilateral 
flexion and rotation was 15 degrees.  There was tenderness 
diffusely in the lumbosacral region, with guarding 
bilaterally.  The Veteran's gait was altered and impaired, 
but there were no muscle spasms and volitional control was 
normal.  The examiner did not that the Veteran used a crutch 
for assistance and had difficulty with repetitive bending, 
stooping activities and ambulation in excess of 70-80 feet.  

The veteran testified as to pain and how he coped with the 
pain.  He also reported that he had experienced paralysis.

In July 2006 the Veteran underwent an additional VA 
examination.  No neurological deficits were noted.  

In March 2007, the Veteran was scheduled for another VA 
examination. The Board notes that the Veteran failed to 
report for this examination and has failed to report for 
several scheduled VA examinations to determine the extent of 
his back disorder.  Although there is a notation regarding 
good cause, the examinations on file are adequate for 
appellate review and another examination is not needed.

Prior to June 2, 2006

The AOJ has assigned a staged rating in this case.  The 
veteran appealed the continuation of a 10 percent evaluation 
and part-way through the appeal, the AOJ assigned a 20 
percent evaluation, effective June 2, 2006.  We disagree with 
the assignment of the staged rating.  Prior to June 2, 2006, 
the veteran presented sworn testimony in regard to the degree 
of his disability.  That evidence must be considered.  In 
addition, a VA examination in January 2005 disclosed loss of 
the normal lordotic curve.  Such finding more closely 
approximates the criteria for a 20 percent evaluation than a 
10 percent evaluation.  

20 Percent evaluation

Since a 20 percent evaluation has not been assigned, the 
Board must consider whether a higher valuation is warranted 
during any point during this appeal.  We conclude that the 
disability has not significantly changed and a uniform 
evaluation is warranted.  The currently assigned 20 percent 
evaluation contemplates flexion better than 30 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees 
or less.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Based on the evidence of record, to include testimony, the 
specific subjective complaints and objective findings 
documented in the January 2005, June 2006 and July 2006 VA 
examination reports, the Board finds that the Veteran is not 
entitled to a disability rating in excess of 20 percent.  
Although the Veteran has reported limited motion, pain and 
tenderness in his back, under the general rating criteria, a 
disability rating in excess of 20 percent is not warranted, 
as forward flexion of the thoracolumbar spine is not 
functionally limited to 30 degrees or less and no ankylosis 
has been diagnosed.  The veteran's testimony described pain 
and how he coped, but was not specific as to how pain limited 
functional use.  Far more probative were the repeated VA 
examinations disclosing that he retained functional flexion 
better than 30 degrees.

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree as to warrant a rating in 
excess of the current 20 percent. 

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment.  However, the evidence from throughout 
the Veteran's appeal period fails to show any objective 
neurological symptomatology.  To the extent that he has 
testified that he has had paralysis, the Board concludes that 
the observations prepared by skilled professionals are more 
probative than his assertion of paralysis.  In sum, we do not 
accept that he has neurologic dysfunction and a separate 
evaluation is not warranted. 

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether the Veteran is entitled 
to an increased evaluation for separate period based on the 
facts found during the appeal period.  The Board finds that a 
20 percent rating for the Veteran's back disorder is 
consistent for the entire appeal period.  Thus, no separate 
periods of different rating are in order.

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability exceeds those contemplated by the schedule 
criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Because a preponderance of the evidence is against a rating 
in excess of 20 percent for the Veteran's back disorder, the 
benefit-of-the-doubt doctrine does not apply and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

A 20 percent evaluation for postural back strain, with 
degenerative disc disease and degenerative joint disease 
prior to June 2, 2006 is granted subject to the controlling 
regulations applicable to the payment of monetary awards.

A disability rating in excess of 20 percent for the Veteran's 
back disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


